Title: To James Madison from Henry Warren, 6 January 1814
From: Warren, Henry
To: Madison, James


          
            Sir
            Collector’S Office Plymouth Jany 6 1814
          
          Mr: George Morton Junr. of this town is engaged with a company for the errection of salt works have made contracts for the suitable lumber necessary for this purpose at Portland. He wishes to be permitted to proceed to that place for this specific object: I can only say, that I believe his intentions to be pure & correct in this business, & that his gen[e]ral character is that of integrity & fair principle. I have the honor to be Sir most respectfully Your obed Serv
          
            Henry Warren
          
         